       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 1 of 12



 1   GORDON W. RENNEISEN (State Bar # 129794)
 2   grenneisen@cornerlaw.com
     JOHN C. BROWN (State Bar # 195804)
 3   jbrown@cornerlaw.com
     CORNERSTONE LAW GROUP
 4   351 California Street, Suite 600
     San Francisco, California 94104
 5   Phone: (415) 409-8600
 6   Facsimile: (415) 974-6433

 7   Attorneys for Plaintiff Jimmy A. Sutton
     and all others similarly situated
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE
12
     JIMMY A. SUTTON,
13
                     Plaintiff,                           CASE NO.
14
             vs.                                          CLASS ACTION COMPLAINT FOR
15                                                        VIOLATIONS OF CALIFORNIA’S
     WELLS FARGO BANK, N.A.,                              UNRUH ACT AND UNFAIR
16                                                        COMPETITION LAW;
                     Defendant.                           REPRESENTATIVE CLAIM FOR
17                                                        PUBLIC INJUNCTIVE RELIEF
18                                                        DEMAND FOR JURY TRIAL
19

20

21
             Plaintiff JIMMY A. SUTTON alleges:
22
                                          NATURE OF THE ACTION
23
             1.      This is a consumer class action brought by Plaintiff Jimmy A. Sutton on behalf of a
24
     state-wide class of Californians.
25
             2.      Defendant Wells Fargo Bank, N.A. has discriminated against, and continues to
26
     discriminate against, Plaintiff and similarly situated Californians by charging higher checking
27
     account service fees to customers who are older than 24.
28

                                                                                                       1
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 2 of 12



 1             3.    Wells Fargo’s conduct is unlawful. The Unruh Civil Rights Act, Cal. Civ. Code

 2   §§ 51, et seq., prohibits arbitrary discrimination based on an individual’s age. However, for

 3   checking accounts with identical features and benefits, Wells Fargo charges higher service fees to

 4   customers like Plaintiff who are older than 24 based solely on the customer’s age.

 5             4.    Wells Fargo’s conduct harms Plaintiff and similarly situated Californians; violates

 6   California’s Unruh Act; and violates California’s Unfair Competition Law, as codified by Business

 7   and Professions Code §§ 17200, et seq.

 8             5.    On behalf of himself and on behalf of a similarly situated class of California

 9   residents, Plaintiff sues for damages, injunctive relief, and any other available legal or equitable

10   remedies. In addition, acting as a private attorney general, Plaintiff sues for public injunctive

11   relief.

12                                                  PARTIES

13             6.    Plaintiff JIMMY A. SUTTON (“Plaintiff” or “Sutton”) is, and at all relevant times

14   was, a citizen of the State of California residing in in Santa Clara County, California.

15             7.    Defendant WELLS FARGO BANK, N.A. (“Wells Fargo” or “Defendant”) is a

16   national banking association organized under the National Banking Act, Title 12 of the United

17   States Code. Wells Fargo is not incorporated in California. It maintains its principal place of

18   business in Sioux Falls, South Dakota. At all relevant times, it has conducted business in the State

19   of California and in Santa Clara County, California.

20                                       JURISDICTION AND VENUE

21             8.    This Court has jurisdiction pursuant to 28 U.S.C § 1332(a)(1). The matter in

22   controversy exceeds the sum or value of $75,000 for the class. The dispute is between the members

23   of a class, each of whom is a citizen of the State of California, and Defendant Wells Fargo, which

24   is a citizen of the State of South Dakota.

25             9.    Venue is proper pursuant to 28 U.S.C. § 1391. Plaintiff resides in this judicial

26   district, Defendant maintains offices and does business in this judicial district, and a substantial

27   part of the events or omissions giving rise to the claims at issue occurred in this judicial district.

28             10.    Assignment to the San Jose Division is proper pursuant to Civil Local Rules 3-2(c)

                                                                                                          2
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 3 of 12



 1   and 3-2(e) because Plaintiff resides in Santa Clara County and a substantial part of the events or

 2   omissions giving rise to the claims at issue occurred in Santa Clara County.

 3                                        GENERAL ALLEGATIONS

 4           11.     Wells Fargo offers several banking-related products, including one or more

 5   personal bank checking accounts.

 6           12.     Plaintiff has had a banking relationship with Wells Fargo for at least 24 years.

 7           13.     Wells Fargo first issued a home loan mortgage to Plaintiff in 1997. Plaintiff

 8   refinanced in 2003 by entering into an agreement with Wells Fargo amending the terms of the

 9   mortgage.

10           14.     Based upon the monetary value of all of Plaintiff’s balances with Wells Fargo,

11   including a percentage of his mortgage balance, Plaintiff was entitled to maintain a Wells Fargo

12   “Portfolio” checking account without paying any monthly service fee. The Portfolio account

13   provided useful features and benefits. For example, Wells Fargo did not charge holders of

14   Portfolio accounts for obtaining cashier’s checks or for making cash withdrawals at non-Wells

15   Fargo ATMs. Holders of Portfolio accounts also had free access to online bank statements and

16   online images of the checks they had written.

17           15.     In December of 2018, Wells Fargo transferred Plaintiff’s mortgage to another

18   company, and stopped considering Plaintiff’s mortgage balance in evaluating Plaintiff’s total

19   balance with Wells Fargo.

20           16.     After transferring Plaintiff’s mortgage, Wells Fargo informed Plaintiff that he no

21   longer qualified for a fee waiver on the Portfolio checking account and began charging Plaintiff a

22   monthly service fee of $30.

23           17.     Plaintiff contacted Wells Fargo about ways to eliminate or reduce monthly service

24   fees. Wells Fargo recommended that Plaintiff switch from the Portfolio account to an “Everyday

25   Checking Account.” Plaintiff did so in about February of 2019.

26           18.     Like the Portfolio account, the Everyday Checking Account allows account holders

27   free access to online bank statements and online images of their checks. However, Wells Fargo

28   charges holders of Everyday Checking Accounts for obtaining cashier’s checks or for making cash

                                                                                                        3
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 4 of 12



 1   withdrawals at non-Wells Fargo ATMs.

 2           19.     Wells Fargo also requires holders of Everyday Checking Accounts to pay a $10

 3   monthly service fee, or maintain a $500 minimum daily balance, or have “qualifying” direct

 4   deposits automatically deposited to the checking account, or link the checking account to a Wells

 5   Fargo “Campus ATM card” or “Campus Debit card.”

 6           20.     Wells Fargo waives these requirements for holders of Everyday Checking Accounts

 7   who are from 17 through 24 years old. Confronted with two identically situated customers, one

 8   older than 24 and one younger than 24 – who do not meet the minimum daily balance, direct

 9   deposit, or Campus Card requirements – Wells Fargo compels only the older customer to pay a

10   monthly service fee.

11           21.     At the time Plaintiff signed up for his current Wells Fargo checking account he was

12   74 years old. Wells Fargo thus charged him the monthly service fee applicable to customers older

13   than 24. Wells Fargo has regularly charged this fee, and Plaintiff has regularly paid it, since

14   Plaintiff first obtained a Wells Fargo Everyday Checking Account in 2019.

15           22.     Plaintiff has repeatedly complained about Wells Fargo’s practice of charging him a

16   monthly service fee on his Everyday Checking Account. In response to Plaintiff’s complaints,

17   Well Fargo has refunded some – but not all – of the service fees Plaintiff has paid. During each of

18   the following periods, Wells Fargo collected and retained one or more monthly service fees from

19   Plaintiff: calendar year 2019; calendar year 2020; and the 12-month period preceding the filing of

20   this action.

21           23.     Plaintiff still has a Wells Fargo Everyday Checking Account and Wells Fargo is

22   still charging him monthly service fees that it would not charge if Plaintiff were 24 years old or

23   younger.

24           24.     When Plaintiff first obtained an Everyday Checking Account, he asked a Wells

25   Fargo representative why he had to pay a higher service charge for the checking account. The

26   representative told him that Wells Fargo wanted to attract younger customers who would be less

27   willing to pay a fee.

28           25.     Plaintiff is informed and believes and based thereon alleges that, at all relevant

                                                                                                          4
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 5 of 12



 1   times, Wells Fargo has had a uniform practice of charging higher monthly service fees to

 2   customers with Everyday Checking Accounts who are older than 24.

 3           26.     Plaintiff is informed and believes and based thereon alleges that Wells Fargo’s

 4   discriminatory pricing, which prejudices those older than 24, is the result of a deliberate business

 5   decision intended to maximize Wells Fargo’s profits.

 6           27.     Plaintiff further alleges that Wells Fargo’s age-based, discriminatory pricing

 7   scheme is arbitrary and unlawful.

 8                                    CLASS ACTION ALLEGATIONS

 9           28.     Plaintiff brings this action as a class action pursuant to Federal Rules of Civil

10   Procedure, Rule 23.

11           29.     Plaintiff seeks to represent a state-wide class (the “Class”) consisting of persons

12   who maintained Everyday Checking Accounts with Wells Fargo during the period beginning four

13   years prior to the filing of this action and continuing until this matter is resolved or the Class is

14   certified (the “Class Period”), and as further defined below in subparagraphs (a) and (b).

15                   a.      The Class consists of all persons who (i) maintained Everyday Checking

16   Accounts with Wells Fargo during the Class Period; (ii) were charged monthly checking account

17   service fees by Wells Fargo that were higher than the fees they would have been charged had they

18   been 24 years of age or younger; and (iii) paid at least one such fee during the Class Period and

19   while residing in California.

20                   b.      Specifically excluded from the California Class are the officers, directors,

21   employees, and agents of Defendant; any attorney representing Defendant or Plaintiff in this action;

22   and any judge or other judicial officer presiding over this action, as well as the staff and immediate

23   family of any such judge or judicial officer.

24           30.     Plaintiff Sutton is a member of the Class.

25           31.     Certification of the Class is proper because there is a well-defined community of

26   interest in the litigation and because, as more fully stated below, the proposed Class is

27   ascertainable; the Class is so numerous that joinder of all members is impracticable; the claims of

28   the representative Plaintiff are typical of the claims of the class; the representative Plaintiff will

                                                                                                             5
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 6 of 12



 1   fairly and adequately protect the interests of the Class; there are questions of law or fact common

 2   to the Class; questions of law or fact common to all members of the Class predominate over any

 3   questions affecting only individual members of the Class; and a class action is superior to other

 4   available methods for fairly and efficiently adjudicating the claims at issue. The members of the

 5   proposed Class are referred to herein as the “Class Members.”

 6           32.     Numerosity and Ascertainability. The members of the Class are so numerous that

 7   joinder of all Class Members is impracticable. While the exact number of Class Members is

 8   unknown to Plaintiff at this time, the number and identities of members of the Class can be

 9   determined from Defendant’s own records. Plaintiff is informed and believes and based thereon

10   alleges that hundreds or thousands of Wells Fargo’s customers are members of the Class.

11           33.     Typicality. The proposed representative of the Class is a member of the Class and

12   his claims are typical of the claims of the Class Members. Plaintiffs and all other Class Members

13   are similarly situated in that, among other things, they are customers of Defendant who have been

14   victimized by Defendant’s age-based discriminatory pricing scheme and charged higher monthly

15   checking-account service fees because they are older than 24.

16           34.     Adequacy. Plaintiff is ready and able to fairly and adequately protect the interests

17   of the Class Members. Plaintiff has retained counsel who have the skill and experience to

18   effectively prosecute this action on behalf of the class. Plaintiff has no interests adverse or

19   antagonistic interest to those of the other members of the Class. Plaintiff’s attorneys are aware of

20   no interests adverse or antagonistic to those of Plaintiff and the proposed Class

21           35.      Common Questions. Common questions of law and fact exist as to all Class

22   Members. These common questions include, but are not limited to, the following:

23           a.      Whether Wells Fargo or its agents discriminated against the members of the Class

24           by charging a monthly checking account service fee based solely on age;

25           b.      Whether Wells Fargo’s age-based pricing scheme is arbitrary or otherwise violates

26           the Unruh Act;

27           c.      Whether Wells Fargo’s conduct is an unlawful or unfair act or practice within the

28           meaning of California Business & Professions Code §§ 17200, et seq.;

                                                                                                       6
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 7 of 12



 1             d.     Whether Wells Fargo, through its conduct, received money that, in equity and good

 2             conscience, belongs to Plaintiff and members of the Class;

 3             e.     Whether Plaintiff and the putative Class members are entitled to equitable relief,

 4             including but not limited to restitution and/or disgorgement of ill-gotten gains; and,

 5             f.     Whether Plaintiff and the putative Class members are entitled to injunctive relief as

 6             sought herein.

 7             36.    Predominance. These common questions predominate over any questions that

 8   affect only individual members of the Class. This is so, in part, because all members of the Class

 9   have or have had Everyday Checking Accounts with Wells Fargo and have been subject to a

10   uniform, age-based, pricing scheme developed and applied by Defendant Wells Fargo. Wells

11   Fargo has acted or refused to act on grounds that are generally applicable to the Class as a whole

12             37.    Superiority. A class action is superior to other available means for the fair and

13   efficient adjudication of this controversy because joinder of all members of the Class is

14   impractical; and class action treatment will permit a large number of similarly situated persons to

15   prosecute their common claims in a single forum simultaneously, efficiently, and without the

16   unnecessary duplication of effort and expense that numerous individual actions would engender.

17   Furthermore, as the damages suffered by each individual Class Member are relatively small, the

18   expense of individual litigation would make it difficult or impossible for individual members of the

19   Class to redress the wrongs done to them. Such individual litigation also would impose

20   unnecessary burdens on the court system; and would present the potential for inconsistent or

21   contradictory judgments. There will be no difficulty in the management of this matter as a class

22   action.

23                                        FIRST CLAIM FOR RELIEF

24             (For violations of the Unruh Civil Rights Act brought by Plaintiff individually

25                              and on behalf of the Class against Wells Fargo)

26             38.    Plaintiff realleges and incorporates all of the preceding paragraphs as though fully

27   set forth in this cause of action.

28             39.    Since early 2019 Plaintiff has held an Everyday Checking Account with Wells

                                                                                                          7
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 8 of 12



 1   Fargo, which has charged him higher fees than it has charged younger persons who hold Wells

 2   Fargo Everyday Checking Accounts with identical features. Upon information and belief, Wells

 3   Fargo has charged higher fees to older persons such as Plaintiff because of its perception that they

 4   are more likely to pay the fees.

 5            40.      Wells Fargo denied Plaintiff and the other class members full and equal advantages

 6   because of age.

 7            41.      Wells Fargo made a distinction that denied full and equal advantages to Plaintiff

 8   and the other class members.

 9            42.      A substantial motivating reason for Wells Fargo’s conduct was the age of Plaintiff

10   and of the other class members.

11            43.      Plaintiff and the other class members were harmed.

12            44.      Wells Fargo’s conduct was a substantial factor in causing harm to Plaintiff and the

13   other members of the class.

14            45.      The acts and practices described above are continuing. Wells Fargo will continue

15   wrongfully to discriminate against customers older than 24 unless enjoined from doing so

16            46.      Defendant’s discriminatory, age-based, pricing scheme violates the Unruh Act,

17   which in part provides that a party violating the Unruh Act “is liable for each and every offense for

18   the actual damages, and any amount that may be determined by a jury, or a court sitting without a

19   jury, up to a maximum of three times the amount of actual damage but in no case less than four

20   thousand dollars ($4,000).” Cal. Civ. Code § 52(a).

21            47.      The Unruh Act also authorizes an award of injunctive relief (Cal. Civ. Code §

22   52(c)(3)) and an award of attorneys’ fees (Cal. Civ. Code § 52(a)).

23            48.      Plaintiff on behalf of himself and all Class Members thus prays for relief as set forth

24   below.

25                                      SECOND CLAIM FOR RELIEF

26              (For public injunctive relief; brought by Plaintiff against Wells Fargo as a

27                  as private attorney general under Business and Professions Code § 17203)

28            49.      Plaintiff realleges and incorporates all of the preceding paragraphs as though fully

                                                                                                         8
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
       Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 9 of 12



 1   set forth in this cause of action.

 2           50.     Wells Fargo’s practice of charging certain customers higher fees based on age, as

 3   alleged in this complaint, violates California’s prohibitions against unfair competition, which are

 4   set forth in Business and Professions Code §§ 17200, et seq. (the “Unfair Competition Law” or the

 5   “UCL”). The Unfair Competition Law prohibits business practices that are unlawful, unfair, or

 6   fraudulent.

 7           51.     Pursuant to Business and Professions Code § 17204, suit may be brought for

 8   violations of the UCL by any “person who has suffered injury in fact and has lost money or

 9   property as a result of the unfair competition.”

10           52.      “Public injunctive relief remains a remedy available to private plaintiffs under the

11   UCL.” McGill v. Citibank, N.A. (2017) 2 Cal. 5th 945, 961. A claim for public injunctive relief

12   need not be prosecuted as a class action. Id. at 960.

13           53.     As alleged above, Plaintiff has suffered injury in fact and has lost money or

14   property as a result of Wells Fargo’s business practices. In accordance with Business and

15   Professions Code § 17204 and McGill, Plaintiff asserts this claim for public injunctive relief.

16   Plaintiff asserts this representative claim as a private attorney general acting on behalf of the public

17   and not as a representative of a class.

18           54.      Because the conduct of Wells Fargo as alleged in this complaint violates the Unruh

19   Act, Wells Fargo’s conduct constitutes an unlawful business practice and violates the UCL.

20           55.     Wells Fargo’s conduct as alleged in this complaint additionally constitutes an unfair

21   business practice and violates the UCL because, among other reasons, (a) its conduct is oppressive

22   and substantially injurious to consumers; (b) the harm to consumers is not outweighed by any

23   countervailing benefits or justifications; and (c) the harm to consumers is not something consumers

24   could have avoided.

25           56.     Wells Fargo is continuing to charge Plaintiff and other members of the public

26   higher monthly service fees for personal checking accounts if they do not fall with Wells Fargo’s

27   arbitrary, age-based, 17-24-year-old category. An actual controversy exists regarding Wells

28   Fargo’s contention that, for checking accounts with identical features, it is entitled to charge higher

                                                                                                        9
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
      Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 10 of 12



 1   fees to customers who are older than 24.

 2            57.       A judicial declaration is necessary and appropriate to resolve this controversy.

 3   Further, Wells Fargo will continue wrongfully to discriminate against customers older than 24

 4   unless enjoined from doing so.

 5            58.       Plaintiffs thus are entitled to declaratory and injunctive relief – and to an award of

 6   attorneys’ fees pursuant to Code of Civil Procedure § 1021.5 – and pray for relief as set forth

 7   below.

 8                                        THIRD CLAIM FOR RELIEF

 9            (For violations of the Unfair Competition Law brought by Plaintiff individually

10                                and on behalf of the Class against Wells Fargo)

11            59.       Plaintiff realleges and incorporates all of the preceding paragraphs as though fully

12   set forth in this cause of action.

13            60.       To the extent that Plaintiffs and the Class cannot obtain complete relief based on the

14   claims asserted in the First Cause of Action, Plaintiff asserts this Third Cause of Action as an

15   additional or alternative ground for relief. Plaintiff asserts this Third Cause of Action on behalf of

16   himself and on behalf of the Class.

17            61.       For the reasons alleged above, Defendant’s business practices are unlawful and

18   unfair, and violate the UCL.

19            62.       Defendant, through its unlawful and unfair business practices alleged herein has

20   received and retained moneys that rightfully belong to Plaintiff and other similarly situated

21   members of the Class. As a further result of these unfair business practices, Defendant has been

22   unjustly enriched and has achieved an unfair competitive advantage over legitimate business

23   competitors at the expense of Plaintiffs and other similarly situated members of the Class, and the

24   public at large.

25            63.       Business and Professions Code § 17203 authorizes the Court to enjoin unlawful,

26   unfair, and fraudulent business practices and to restore to an aggrieved person any money or

27   property acquired by means of such practices. Defendant will continue to engage in the unlawful

28   and unfair business practices alleged herein unless enjoined from doing so. Plaintiff thus seeks

                                                                                                           10
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
      Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 11 of 12



 1   declaratory and injunctive relief against Defendant regarding these practices.

 2            64.     On behalf of himself and the Class, Plaintiff also seeks restitution of all sums

 3   Defendant took based on the above-described unlawful and unfair business practices. Such

 4   restitution includes, at a minimum, all monthly service fees that Defendant collected from the

 5   Class through its discriminatory, age-based, pricing scheme.

 6            65.    To restore to the Class Members their “interest any money or property, real or

 7   personal, which may have been acquired by means of … unfair competition,” as required by

 8   Business and Professions Code § 17203, restitution must be in the form of cash payments.

 9            66.    Defendant also is liable for attorneys’ fees under Code of Civil Procedure § 1021.5.

10            67.    Plaintiffs on behalf of themselves and all Class Members pray for relief as set forth

11   below.

12                                                  PRAYER

13            WHEREFORE, plaintiff JIMMY A. SUTTON prays for judgment against defendant

14   WELLS FARGO BANK, N.A.as follows:

15            On the First Cause of Action:

16            1.     For an order determining that this action may be maintained as a class action,

17   certifying the Class and/or such subclasses as the Court finds appropriate, appointing Plaintiff

18   Sutton as representative of any certified class or subclass, and appointing Plaintiff’s counsel as

19   counsel for any certified class or subclass;

20            2.     For damages according to proof – measured as the higher of (a) $4,000 for each and

21   every offense in accordance with California Civil Code § 52(a), or (b) as actual damages, or (c) as

22   otherwise allowed by law; and

23            3.     For attorneys’ fees pursuant to California Code of Civil Procedure § 52(a), or as

24   otherwise requested by Plaintiff and/or his counsel and allowed by law.

25            On the Second Cause of Action:

26            1.     For public injunctive relief and declaratory relief; and

27            2.     For attorneys’ fees pursuant to California Code of Civil Procedure § 1021.5, or as

28   otherwise requested by Plaintiff and/or his counsel and allowed by law.

                                                                                                         11
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
      Case 5:21-cv-01695-SVK Document 1 Filed 03/10/21 Page 12 of 12



 1           On the Third Cause of Action:

 2           1.      For an order determining that this action may be maintained as a class action,

 3   certifying the Class and/or such subclasses as the Court finds appropriate, appointing Plaintiff

 4   Sutton as representative of any certified class or subclass, and appointing Plaintiff’s counsel as

 5   counsel for any certified class or subclass;

 6           2.      For restitution according to proof;

 7           3.      For injunctive and declaratory relief; and

 8           4.      For attorneys’ fees pursuant to California Code of Civil Procedure §1021.5, or as

 9   otherwise requested by Plaintiff and/or his counsel and allowed by law

10           On All Causes of Action:

11           1.      For litigation expenses and costs of suit;

12           2.      For prejudgment and post-judgment interest as allowed by law; and

13           3.      For all other relief which the Court shall deem just and equitable.

14

15

16   Dated: March 8, 2021                               /s/ Gordon W. Renneisen
                                                        Gordon W. Renneisen
17                                                      John C. Brown
                                                        CORNERSTONE LAW GROUP
18
                                                        Attorneys for Plaintiff and all others
19                                                      similarly situated
20

21
                                                    JURY DEMAND
22           Plaintiffs demand trial by jury.
23

24   Dated: March 8, 2021                               /s/ Gordon W. Renneisen
25                                                      Gordon W. Renneisen
                                                        John C. Brown
26                                                      CORNERSTONE LAW GROUP

27                                                      Attorneys for Plaintiff and all others
                                                        similarly situated
28

                                                                                                        12
     COMPLAINT FOR VIOLATION OF UNRUH ACT, et al.
